Citation Nr: 0002158	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This appeal arose from a January 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied a compensable 
evaluation for a left ear hearing loss and which had denied 
service connection for a right ear hearing loss.  This 
decision was confirmed and continued by a rating action 
issued in August 1993.  In October 1995, the Board of 
Veterans' Appeals (Board) remanded these issues to the RO for 
additional development.  In February 1998, a rating action 
was issued which continued to deny entitlement to service 
connection for a right ear hearing loss disability.  This 
case was again remanded for development in May 1998.  
Thereafter, a rating action was issued in January 1999 which 
continued to deny service connection for a right ear hearing 
loss and a compensable evaluation for the left ear hearing 
loss disability.  In May 1999, the Board issued a decision 
which awarded service connection for a right ear hearing loss 
disability and which then remanded the service-connected 
bilateral hearing loss disability for the assignment of a 
rating by the RO.  In September 1999, the RO denied a 
compensable evaluation for the service-connected bilateral 
hearing loss disability.

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for further action on the question of 
the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  On VA audiological examination in September 1999, the 
average pure tone decibel (dB) loss was 36 dB in the right 
ear and 43 dB in the left ear, with speech recognition scores 
were 80 percent correct in the right ear and 92 percent in 
the left ear.

2.  The veteran has a Level III hearing loss in the right ear 
and a Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998) & (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In determining the degree of disability for compensation 
purposes, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110; § 4.87, Table VI (1998 & 
1999). Tables VI and VII are reproduced below.  Additionally, 
the Court has noted that hearing loss disability evaluations 
are assigned "by a mechanical application of the rating 
schedule to the numerical designation assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).
TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	Table VII
Percentage Evaluations for Hearing Impairment
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR



Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was examined by VA in July 1992.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
10
10
10
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The average pure tone dB loss was 36 
in the left ear and 33 in the right ear.

VA examined the veteran in September 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
60
LEFT
15
10
15
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
average pure tone dB loss was 30 in the right ear and 40 in 
the left ear.

Another VA examination of the veteran was conducted in 
September 1999.  On the authorized audiological evaluation 
in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
42
57.5
LEFT
15
15
20
70
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 in the left ear.  The 
average pure tone dB loss was 36 in the right ear and 43 in 
the left ear.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in the right ear is a Level III and a Level I in 
the left ear under both the old and the new regulations.  
Table VII of 38 C.F.R. § 4.85 reveals that these levels of 
hearing impairment warrant the assignment of a 0 percent 
disability evaluation under both the old and the new 
regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the service-connected bilateral hearing loss disability.

ORDER

A compensable disability evaluation for the service-connected 
bilateral hearing loss disability is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

